DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application No. 17/108,306 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 5-28 and 31 are allowed.

Regarding claims 1, 17 and 31, the prior art of record and newly cited references fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1, 17 and 31 as a whole. The prior art of record fails to reasonably teach a claimed system that shares portions of media along with a message with friends; where the same system also allows the users to place bets on a sporting event or online game while verifying the age of the user; where the same system also allows the individual to order food advertised on a television commercial, and online ad and food shown in the media program; and further defined by allowing the user to gift food and delivery to another user. Therefore, these unique combination of claimed elements place independent claims 1, 17 and 31 in conditions for allowance.

Regarding claims 5-16 and 18-28, they depend from allowable claims 1 and 17. Therefore, claims 5-16 and 18-28 are also held allowable.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zises (Pub No US 2014/0101550) – utilizing image recognition techniques to analyze video pixels to identify video products, brands, food, etc. to allow the user to purchase them; paragraph [0086] figure 14.
Woods et al. (Pub No US 2013/0054319) – ordering food from a restaurant being advertised on the video stream; paragraph [0128] figure 19.
Andrews II et al. (Pub No US 2009/0276805) – ordering products shown on the video content, abstract and figures 11-13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423